DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 and 18, the base claim makes clear the silicone oil is represented by formula 3, however, claims 9 and 18 indicate the silicone oil is represented by formula 4. Applicant is attempting to redefine the silicone oil in the dependent claims.  The claim language should be amended for clarity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-6 and 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (2003/0191246) in view of Kirino (2017/0349783).  Claim 1, Morgan discloses a golf ball comprising a paint layer or coating. Morgan does not disclose the coating taught by applicant.  Kirino teaches a coating composition that has excellent water repellency, water sliding property, gloss, and durability for painted or resin surfaces. The coating includes a curable silicon resin, a curing catalyst, and a reactive silicone oil [0039, 0043, 0052,] (table 2, comp ex. 6).  Table 2, comparative example 6, discloses a coating comprising a curable silicon resin, a curing catalyst, and a reactive silicone oil. The silicone oil (D) X-24-9011 is identical to applicant’s reactive silicone oil (see page 12, lines 25-26 instant spec).  Claim 2-5, the silicone resin, component (A) may be KR-500 [0042, 0079] (table 2, comp ex. 6). KR-500 is identical to applicant’s silicone resin (see pages 8, line 8 and table 4 instant spec). All properties of the silicone resin, including the composition formula, molecular weight, and alkoxy group percentages as claimed will be identical.  Claim 6, Kirino teaches the composition includes from 0.1 part by mass to 50 parts by mass of a curing catalyst component (B) [0043, 0045]. Claims 9-10, Table 2, comparative example 6, discloses a coating comprising a curable silicon resin, a curing catalyst, and a reactive silicone oil. The silicone oil (D) X-24-9011 is identical to applicant’s reactive silicone oil (see page 12, lines 25-26 instant spec).  All properties of the reactive silicone oil, including the composition formula as claimed will be identical.  Claim 11, the composition includes the reactive silicone oil, component D, in the range from 10 to 150 parts by mass relative to the 100 parts by mass of the curable silicone rein, component A [0054].  Claim 12, the composition includes 100 parts by mass of the curable silicone resin, component A, and 10 to 150 parts by mass of silicone oil, component D. The mass percent is not shown, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Claim 13, Kirino discloses the coating should be applied in a thin layer with a thickness of at least 0.01 um or 10 nm [0059].  Claim 14, the composition is identical to applicants therefore the water sliding angle will be identical. Table 2, comp ex 6 teaches a water sliding angle from between 22º. Claim 15, the composition is identical to applicants therefore the water contact angle will be identical. Table 2, comp ex 6 teaches a water contact angle from between 97º.  Claim 16, the composition is identical to applicants therefore the dynamic friction coefficient will be identical. Claim 17, Kirino discloses the coating should be applied in a thin layer with a thickness of at least 0.01 um or 10 nm [0059].  The composition is identical to applicants therefore the water sliding angle will be identical. Table 2, comp ex 6 teaches a water sliding angle from between 22º.  The composition is identical to applicants therefore the water contact angle will be identical. Table 2, comp ex 6 teaches a water contact angle from between 97º.  Claim 18, the silicone resin, component (A) may be KR-500 [0042, 0079] (table 2, comp ex. 6). KR-500 is identical to applicant’s silicone resin (see pages 8, line 8 and table 4, instant spec).  All properties of the silicone resin, including the composition formula, will be identical.  The reactive silicone oil, component D, may be X-24-9011 (table 2, comp ex 6).  X-24-9011 is identical to applicant’s reactive silicone oil (see page 12, lines 25-26 instant spec). All properties of the reactive silicone oil, including the composition formula as claimed, will be identical.  The silicone oil (D) X-24-9011 is identical to applicant’s reactive silicone oil (see page 12, lines 25-26 instant spec).  All properties of the reactive silicone oil, including the composition formula as claimed will be In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The composition includes the reactive silicone oil, component D, in the range from 10 to 150 parts by mass relative to the 100 parts by mass of the curable silicone rein, component A [0054].  Claim 20, Kirino discloses the coating should be applied in a thin layer with a thickness of at least 0.01 um or 10 nm [0059].  The composition is identical to applicants therefore the water sliding angle will be identical. Table 2, comp ex 6 teaches a water sliding angle from between 22º.  The composition is identical to applicants therefore the water contact angle will be identical. Table 2, comp ex 6 teaches a water contact angle from between 97º. Claim 21, the composition includes the reactive silicone oil, component D, in the range from 10 to 150 parts by mass relative to the 100 parts by mass of the curable silicone rein, component A [0054].  One of ordinary skill in the art would have modified the golf ball of Morgan by including the coating taught by Kirino to enhance water repellency and provide increased durability [0001]. 

Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. Applicant argues component D of Kirino that includes X-24-9011 as an option is for the comparative examples and teaches away from the invention of Kirino. The argument is not persuasive because the comparative example teaches applicant’s composition. As shown above, KR-500 (silicone resin) and X-24-9011 (silicone oil) which are identical to applicant’s ingredients. Kirino also makes clear comparative example 6 is rated as ‘fair’ for operability. 
In response to applicant's argument that Kirino is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kirino teaches the coating is used on painted surfaces that seek to enhance water repellency, durability, and water sliding properties. [0001, 0011]. Applicant also seeks the same remedies for the instant invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        
April 7, 2021